Plaintiff in error, Homer Mathews, was convicted in the district court of Muskogee county on an information charging that in said county on the 26th day of December, 1916, he did commit the crime of assault with intent to kill one G.O. Poole, by attempting *Page 687 
to shoot him with a pistol. His punishment was fixed at six years' imprisonment in the penitentiary. From the judgment rendered on the verdict, he appealed by filing in this court on September 5, 1917, a petition in error with case-made.
Plaintiff in error by his counsel of record has filed a motion to dismiss his appeal, which motion is hereby sustained, and the appeal herein is dismissed and the cause remanded to the district court of Muskogee county, with direction to enforce the judgment and sentence.